Citation Nr: 1021646	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 for the Veteran's mechanical low back pain 
with radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1975 to July 1995.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2009, the Veteran testified at a 
hearing before the undersigned.  In October 2009, the Board 
remanded the issue for further development.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not present such an exceptional or unusual 
disability picture, due solely to the Veteran's service-
connected mechanical low back pain with radiculopathy of the 
left lower extremity, to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The requirements for an increased rating for mechanical low 
back pain with radiculopathy of the left lower extremity on 
an extra-schedular basis have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & West 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous Board Remand

In October 2009, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification, 
development, and readjudication of the Veteran's claim.  
Specifically, the Board ordered the AMC to invite the Veteran 
to submit additional evidence in support of his claim, 
forward the claims folder to the Director, Compensation and 
Pension Service, for an opinion regarding an extra-schedular 
rating, provide Veterans Claims Assistance Act of 2000 (VCAA) 
notification, and readjudicate the Veteran's claim.  The AMC 
sent the Veteran VCAA notice in October 2009 that included an 
invitation to submit additional evidence and obtained an 
opinion from the Director, Compensation and Pension Service, 
in February 2010.  The AMC then readjudicated the Veteran's 
appeal in March 2010.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the October 
2009 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(only substantial compliance, not strict compliance with a 
remand, is necessary).

VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice, including notice in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in the October 2009 letter.  While the Veteran was 
not provided adequate 38 U.S.C.A. § 5103(a) notice prior to 
the adjudication of the claim in the February 2005 rating 
decision, the Board finds that providing the Veteran with 
adequate notice in the October 2009 letter followed by a 
readjudication of the claim in the March 2010 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  Moreover, the Board finds that even if 
the above letter did not provide the Veteran with adequate 
notice, this notice problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim after reading the above 
letter, the February 2005 rating decision, the December 2005 
statement of the case, the multiple supplemental statements 
of the case, the Board's October 2009 remand, and the 
subsequent March 2010 supplemental statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available post-service treatment 
records including the Veteran's records from the Temple VA 
Medical Center (VAMC).  The Veteran was also afforded VA 
examinations in December 2004, June 2006, and February 2008 
and in February 2010 VA obtained an opinion from the 
Director, Compensation and Pension Service, which are 
adequate for the Board to consider the extra-schedular rating 
claim under 38 C.F.R. § 3.321 because they include 
comprehensive examinations of the claimant and a review of 
the record on appeal that allows the Board to determine if he 
meets the criteria for an extraschedular rating.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


The Claim

The Veteran contends that his service connected mechanical 
low back pain with radiculopathy of the left lower extremity 
causes marked interference with his employment that is not 
adequately compensated for by the normal rating criteria.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt. 

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

The pertinent regulation provides that, in exceptional cases, 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Chief Benefits Director or the 
Director for Compensation and Pension Service for 
consideration of an "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218 (1995) (emphasis added).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that 
according to the Veteran's most recent compensation and 
pension examination in February 2008, the Veteran had pain in 
the left paralumbar area with distribution into the left leg.  
He reported the pain as chronic in duration, sharp in nature, 
and intense.  The Veteran used a standard cane for support 
and also uses a lumbosacral brace.  He needed assistance in 
activities such as putting his shoes on.  The Veteran related 
that he missed about 175 days of work in 2007 and had some 
reduced range of motion.  The examiner noted that there were 
no muscle spasms or other postural abnormalities, and a 
sensory examination showed that sensation was diminished in 
the S1 distribution in the left lower extremity.  The Veteran 
did not suffer any incapacitating episodes in the previous 12 
months, and the examiner diagnosed him with central disk 
herniation on L4-5 causing spinal stenosis.  However, the 
examiner did not indicate any additional limitation of joint 
function due to pain, fatigue, weakness, lack of endurance, 
or incoordination.

The Veteran testified in July 2009 that he missed up to 10 
days of work per month due to his service-connected 
disability.  The Veteran's friends and family also stated 
that he missed work as a result of low back pain.  To support 
his claim, the Veteran submitted employment attendance 
records for the year 2008 and a portion of 2009.  The records 
were somewhat unclear in that they indicate the Veteran 
missed many days for "vacation" and do not provide specific 
information as to why he missed work.  

In a subsequent post-remand February 2010 opinion, The 
Director, Compensation and Pension Service, noted that 
medical records show the Veteran's complaints and treatment 
for low back pain especially with lifting, heavy work, and 
walking.  They also show his claims of being unable to walk 
more than a few blocks.  The record also shows that the 
Veteran is 61 years old, employed as a supply clerk, and 
claims that he lost a lot of time from work due to his low 
back pain.  Employment records provided by the Veteran 
document that from January 2008 to December 2008 he took 33 
days of leave with 4 of the days as personal days and the 
rest as vacation and from January 2009 to June 2009 he took 
19 days of leave with 3 of the days as sick leave, 2 of the 
days as personal days, and the rest as vacation. It was 
thereafter noted that at the October 2007 examination the 
Veteran reported that he worked full-time and an April 2008 
treatment record reported that he was fully functional and 
worked full-time.  It was opined that given the above medical 
evidence, the fact that the claimant worked full-time and the 
lack of evidence that he lost a lot of time from work due to 
low back pain, that the claimant was not entitled to an 
extraschedular rating.  

With respect to the first and second prongs of Thun, the 
Board finds that the evidence in this case does not show such 
an exceptional disability picture that the available 
schedular evaluation for the service-connected disability is 
inadequate.  In the regard, the Director, Compensation and 
Pension opined in February 2010 that the Veteran was not 
entitled to an extraschedular rating and this opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions). 

Moreover, a comparison between the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for this 
disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
See 38 C.F.R. § 4.71a, 4.124, 4.124a, Diagnostic Codes 5237, 
5243, 8520 (2009).  To be sure, although the Veteran claims 
that his low back symptomatology is so severe that it 
interferes with his work, the current rating contemplates his 
current loss of range of motion and includes factors such as 
pain and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a; see also Deluca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The evidence does not objectively show an 
exceptional or unusual low back disability picture as would 
render impractical the application of the regular schedular 
rating standards.  38 C.F.R. § 3.321(b)(1).  While the 
Veteran has complained of pain, uses a cane, and has a 
lumbosacral brace, his range of motion is consistent with 
other veterans rated as 20 percent disabling even after 
including all Deluca factors.  

In fact, the evidence of record does not suggest that 
limitation of range of motion has greatly affected the 
Veteran's ability to work.  Rather, the Veteran has most 
frequently sought treatment for pain, but, even considering 
pain, the evidence of record does not indicate that his 
disability renders the application of the regular schedular 
evaluations inadequate.  For example, the Veteran stated at 
his June 2006 compensation and pension examination that if 
his back was not flared-up, it did not impair his daily 
functional activities for self care.  A November 2007 
treatment record indicates that the Veteran's low back pain 
was improved by resting, and, in October 2006, the Veteran 
described his low back pain as on and off.  He was also 
tolerating physical work in October 2006.  A December 2004 
compensation and pension examination report names lifting as 
a precipitation factor of back pain that was relieved by 
heat, massage, and ice.  

With respect to the third prong of Thun, while the evidence 
in this case shows the Veteran's continued complaints and 
treatment for low back pain and the appellant claimed at his 
July 2009 Travel Board hearing that he went to the hospital 
once or twice a month, he also testified that he had not 
needed hospital treatment in the previous eight months.  

As for marked interference with employment, the Veteran 
submitted employment attendance records showing time missed 
from work from December 2008 to June 2009.  While the records 
show that the Veteran missed hundreds of hours of work during 
this time, they only describe the time off as either 
"vacation," "sick," or "personal."  The records do not 
indicate any specific reason that the Veteran took time off 
from work and do not mention his service-connected low back 
disability. Moreover, the record shows that despite his 
complaints, the Veteran remains employed full time as a 
supply clerk.

In this regard, the Board acknowledges that the Veteran 
testified that he missed this work due to his service-
connected low back disability and submitted statements from 
his friends and family that also stated his low back 
disability caused him to be unable to work.  Moreover, the 
Board acknowledges that the Veteran his competent to make 
statements about what he sees and feels such as low back pain 
and his friends and his family are competent to make 
statements about what they can see and hear such the claimant 
complaining of back pain.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  

Nonetheless, the Board finds these claims regarding this lost 
time from work being due solely to the claimant's service 
connected low back disability not credible in light of the 
totality of the evidence of record.  In this regard, the 
Board notes that, while treatment records document his 
complaints and treatment for low back problems on numerous 
occasions, they are negative for any statements regarding his 
low back disability causing extensive lost time from work.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  In fact, the 
only time that medical records show the Veteran's complaints 
regarding losing time from work due to his low back 
disability is when he appears for the compensation and 
pension examinations that were scheduled in connection for 
his claims for an increased rating.  

Therefore, the Board finds more credible the treatment 
records which, while documenting his complaints and treatment 
for low back problems on numerous occasions, are negative for 
any statements regarding his low back disability causing 
extensive lost time from work, than the Veteran's, his 
friends, and his families statements to the contrary.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

It must be noted that the assignment of a compensable 
evaluation is recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Thus, while the Board accepts as true the fact that the 
Veteran's low back disability may affect his ability to work, 
the disability does not equate to marked interference with 
employment or resulted in frequent periods of hospitalization 
as within the meaning of the applicable regulation, 38 C.F.R. 
§ 3.321(b)(1).  See also Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

It bears emphasis that the schedular rating criteria are 
designed to take the impact of employment into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  

As the criteria set out by the Court in Thun have not been 
satisfied, the Board has determined that the criteria for an 
extra-schedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Thun, supra; see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).  This is true throughout the period 
of time during which his claim has been pending.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for service-connected mechanical low back 
pain on an extra-schedular basis is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


